Citation Nr: 1018681	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as acid reflux and irritable bowel 
syndrome), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for a jaw disability 
(claimed as a fractured jaw).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 
1967 to December 1970, and in the Army from September 1990 to 
July 1991, including service in Southwest Asia during the 
Persian Gulf War from October 1990 to June 1991.  He also 
served as a member of the Tennessee Army National Guard from 
November 1983 to April 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
May 2006, that denied service connection for a low back 
disability, hearing loss and tinnitus, a gastrointestinal 
disability, anxiety and depression, erectile dysfunction, and 
a jaw disability; and in March 2007, that denied service 
connection for PTSD.  The Board notes that the issues on 
appeal were certified to the Board as entitlement to service 
connection for anxiety, depression, and PTSD.  Accordingly, 
the Board finds that the issues are more appropriately 
characterized as captioned above.  In February 2010, the 
Veteran testified before the Board via video conference from 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  While the RO requested and obtained a Vet 
Center record dated in December 2008, a review of the report 
indicates treatment since June 2008.  To aid in adjudication, 
any Vet Records dated since June 2008 should be obtained.

Next, the precise dates of the Veteran's service are not 
entirely clear.  Active military, naval, or air service 
includes any period of active duty training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  Active duty 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active duty training, or from injury 
incurred or aggravated during inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, the 
presumptions do not apply to active duty training or inactive 
duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In order for the Veteran to be eligible for service 
connection for low back and jaw disabilities, hearing loss 
and tinnitus, gastrointestinal and psychiatric disorders, and 
erectile dysfunction during his service, the record must 
establish that it is at least as likely as not that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty.  Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 
7 Vet. App. 466 (1995).  The record indicates that the 
Veteran served in the Navy from February 1967 to November 
1970 and in the Army from September 1990 to July 1991.  The 
Veteran's NGB Form 22 reflects service in the Tennessee Army 
National Guard from November 1983 to April 2004.  The file 
contains a copy of the Veteran's retirement points from 
November 1983 to September 1987.  However, that report did 
not provide the actual dates of any active duty for training.

In addition, while the Veteran's service medical records from 
his first period of active service have been obtained, only 
partial records from his second period of active service and 
service in the Army National Guard have been obtained.  In 
August 2005, the RO requested the Veteran's records from his 
National Guard Unit that in January 2006 indicated that the 
original service medical records had been provided to the 
Veteran.  In October 2005, the RO requested the Veteran's 
records from the Records Management Center (RMC) that 
indicated that the records were unavailable.  In February 
2006, the Veteran indicted that he returned all of the 
records to the National Guard Unit after he made a copy of 
them.  In December 2007 and January 2008, the RO requested 
the Veteran's records from the National Personnel Records 
Center (NPRC) and a second time from the RMC, but received 
negative responses from the NPRC in December 2007 and the RMC 
in March 2008.  In March 2008, the RO made a formal 
determination that further attempts to locate the Veteran's 
records would be futile.  Since Veteran status depends, in 
part, on whether the Veteran's low back and jaw disabilities, 
hearing loss and tinnitus, gastrointestinal and psychiatric 
disorders, and erectile dysfunction were incurred in or 
aggravated during active service, or active or inactive duty 
for training, another attempt should be made to obtain 
documentation of the specific dates of service and any 
additional service treatment records.  If that attempt is 
unsuccessful, the Veteran should be so informed and requested 
to submit any records in his possession.

The Veteran contends that he has a low back disability that 
is related to his service.  In February 2010, the Veteran 
testified that he injured his back during a period of active 
duty training while stationed at Fort Campbell, Kentucky.  
Service medical records from the Veteran's first and second 
periods of active service include a December 1970 release 
from active duty examination that is void of findings, 
complaints, symptoms, or diagnosis of any low back 
disability.  A January 1991 report of medical examination 
reflects a finding of lumbar fusion seven years ago.  A May 
1993 clinical record indicates that the Veteran was in a 
phone booth when he felt severe low back pain as he turned to 
walk away and a sick slip reflects a back injury.  He was 
diagnosed with low back pain.  A June 1994 report indicates a 
six-month history of back pain without any history of trauma.

Private medical records dated in January 1999 show a 
diagnosis of multi-level degenerative disk disease.  At that 
time, the Veteran denied any trauma.  In December 2002, he 
was diagnosed with status post decompressive lumbar 
laminectomy and fusion with pedicle screws from L3 to L5.  An 
August 2003 report reflects a long history of chronic back 
pain.  In October 2005, the Veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  The records 
also reflect that he underwent lumbar laminectomies in August 
2003 and March 2009.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a low back 
disability during his service, he is not competent to 
diagnose or to relate any current low back disability to his 
active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has hearing loss and tinnitus 
due to acoustic trauma from tanks and guns during his 
service.  In February 2010, the Veteran testified that he 
served as a fireman during his first period of active service 
and as a fuel man during his second period of active service.  
The Veteran testified that he came under enemy fire and 
shortly after his service and experienced ringing in his 
ears.  He also testified that he worked as a machine operator 
for thirty-five years with the benefit of hearing protection.  
The service personnel records from his first and second 
periods of active service reflect military occupational 
specialties of electrical repairman, petroleum supply 
specialist, and fuel man.

Service medical records from the Veteran's first and second 
periods of active service indicate that he was treated for an 
ear infection in September 1968.  However, a December 1970 
release from active duty examination is void of findings, 
complaints, symptoms, or diagnoses of tinnitus or hearing 
loss.  An April 1991 report of medical history reflects 
complaints of hearing loss.  Service treatment records from 
the National Guard include a January 2001 report of 
examination that reflects a diagnosis of high frequency 
deficits.  In an August 2009 private medical report, the 
Veteran's physician opined that he had long-standing hearing 
loss that had slowly worsened over the years.  He was 
diagnosed with sensorineural hearing loss consistent with 
noise exposure that the Veteran claimed he experienced during 
his service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of hearing loss and tinnitus 
during and after his service, he is not competent to diagnose 
or to relate any current hearing loss or tinnitus to his 
active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examiner should specifically reconcile the opinion with the 
August 2009 private opinion and any other opinions of record 
and comment on the functional effects caused by the Veteran's 
hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

The Veteran contends that he has a gastrointestinal disorder 
that is related to his service.  In February 2010, the 
Veteran testified that he has gastroesophageal reflux disease 
(GERD) and irritable bowel syndrome (IBS) that are related to 
his service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  The Veteran also contends that 
he has a gastrointestinal disorder due to an undiagnosed 
illness.  Service treatment records from the Army National 
Guard include a November 1987 report that indicates treatment 
for vomiting, diarrhea, nausea, and stomach cramps after the 
Veteran consumed a meal during inactive duty training.  An 
August 2003 private medical report indicates a diagnosis of 
reflux for which the Veteran was prescribed Prilosec.  An 
October 2005 report reflects a diagnosis of GERD.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a gastrointestinal disorder during his service, 
he is not competent to diagnose or to relate any current 
gastrointestinal disorder to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a psychiatric disorder 
that is related to his service.  Specifically he contends 
that his mental condition may be related to a fractured jaw 
he sustained during service.  Service medical records from 
the Veteran's first and second periods of active service 
include a December 1970 release from active duty examination 
that is void of findings, complaints, symptoms, or diagnosis 
of any psychiatric disorder.  An April 1991 report reflects 
complaints of depression or excessive worry.  Private medical 
reports include diagnoses of anxiety and depression.  During 
a May 2006 private psychiatric evaluation, the Veteran 
complained that he was having dreams about Vietnam and the 
Persian Gulf and was diagnosed with chronic delayed onset 
PTSD and moderate recurrent major depressive disorder.  It 
was noted that he finally sought appropriate treatment after 
years of repressed trauma.  A December 2008 Vet Center record 
indicates that the Veteran witnessed the death of a good 
friend during his first period of service and experienced 
considerable impairment dating back to his first and second 
periods of active service.  In February 2010, the Veteran 
testified that many of his friends were killed in Vietnam and 
that he was fired upon by the enemy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current 
psychiatric disorder to his active service.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner should specifically reconcile 
the opinion with the December 2008 Vet Center record and 
opinion and any other opinions of record.  This remand will 
allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

Next, the Veteran contends that he has erectile dysfunction 
caused by medication used to treat his psychiatric disorder.  
Service treatment records from the Veteran's first and second 
periods of active service are void of findings, complaints, 
symptoms, or diagnosis of erectile dysfunction.  Private 
treatment records dated in March 2004 indicate that the 
Veteran had some erectile dysfunction.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of erectile dysfunction, he is not competent to 
diagnose or to relate any current erectile dysfunction to his 
active service or to any medication prescribed for any 
nonservice-connected psychiatric disorder.  Accordingly, the 
Board finds that a VA examination is necessary in order to 
fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Finally, the Veteran contends that he has a jaw disability 
that is related to his service.  Service treatment records 
from the Veteran's first period of service include a 
September 1969 hospital report that reflects closed and open 
reductions of a mandibular fracture that was sustained when 
the Veteran was hit and knocked to the ground by three men.  
At the time of discharge, his final diagnosis was fractured 
mandible, left subcondyle and left parasymphysis.  However, 
post-service treatment records are void of any diagnosed jaw 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a jaw disability 
during his service, he is not competent to diagnose or to 
relate any current jaw disability to his active service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records and complete 
service medical records that document the 
specific dates of the Veteran's active 
duty, and active and inactive duty 
training for all periods of service that 
have not been obtained and associated with 
the claims file.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records or information do not exist 
or that efforts to obtain them would be 
futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Obtain the Veteran's treatment records 
from the Nashville Vet Center dated since 
June 2008.

3.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current low back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any low 
back disability was incurred in or is due 
to or the result of any period of the 
Veteran's active service or active duty 
training, including treatment for low 
back pain in May 1993?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a low back 
disability, and his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable 
evidence that any low back disability 
pre-existed the Veteran's entrance to 
active service or active duty training?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting low back disability 
underwent a permanent increase in 
severity beyond the natural progression 
of the disease, during or as a result 
of his service?  The examiner should 
specifically state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the August 2009 private opinion.  
All indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current hearing loss 
and tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of any period 
of the Veteran's active service or active 
duty training, including any in-service 
acoustic trauma as a electrical 
repairman, petroleum supply specialist, 
or fuel man?  The examiner must consider 
the Veteran's statements regarding the 
incurrence of hearing loss and tinnitus, 
and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is there clear and unmistakable 
evidence that any hearing loss or 
tinnitus pre-existed the Veteran's 
entrance to active service or active 
duty training?

(d)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting hearing loss or tinnitus 
underwent a permanent increase in 
severity beyond the natural progression 
of the disease, during or as a result 
of his service?  The examiner should 
specifically state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

5.  Schedule a Gulf War examination with 
regard to the Veteran's claim for service 
connection for a gastrointestinal 
disorder.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.   The 
rationale for all opinions should be 
provided.  Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, and 
all findings reported in detail.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any gastrointestinal 
disorders present.  State whether or 
not the Veteran has any 
gastrointestinal disorder that is due 
to an undiagnosed illness, or whether 
his complaints can be attributed to any 
known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or more probability) that 
any gastrointestinal disorder was 
incurred in or is due to or the result 
of any period of the Veteran's active 
service or active duty training?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
any gastrointestinal disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(b)  Is there clear and unmistakable 
evidence that any gastrointestinal 
disorder, including GERD and IBS, pre-
existed the Veteran's entrance to 
active service or active duty training?

(c)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting gastrointestinal disorder, 
including GERD and IBS, underwent a 
permanent increase in severity beyond 
the natural progression of the disease, 
during or as a result of his service?  
The examiner should specifically state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the December 2008 Vet Center record and 
opinion.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders, including any anxiety, 
depression, and PTSD, and provide a full 
multiaxial diagnosis pursuant to DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including anxiety, depression, and 
PTSD, pre-existed the Veteran's 
entrance of active service or active 
duty training?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
anxiety, depression, and PTSD, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder was incurred in or 
is due to or the result of any period 
of the Veteran's active service or 
active duty training, or is related to 
a fracture jaw sustained in 1969?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
erectile dysfunction.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current erectile 
dysfunction.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
erectile dysfunction was incurred in or 
is due to or the result of any period of 
the Veteran's active service or active 
duty training?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of erectile 
dysfunction, and his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that an 
erectile dysfunction is causally or 
etiologically related to, or aggravated 
by, medication prescribed to treat a 
psychiatric disorder?

8.  Schedule a VA examination to determine 
the nature and etiology of any current jaw 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current jaw disability, 
to include a finding as to whether there 
are any current residuals of an in-
service jaw fracture.

(b)  Is it at least as likely as not (50 
percent or more probability) that any jaw 
disability was incurred in or is due to 
or the result of any period of the 
Veteran's active service or active duty 
training, including a fractured jaw 
sustained in 1969?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of any jaw 
disability, and his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

9.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

